DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-9, 16, 20-22 and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Graff (DE 10136904, English translation appended).Regarding Claim 10:In Figure 1, Graff discloses an electrochemically actuated pump (piston driven by electrochemically operated bellows, see abstract), comprising: first and second pump housings (7, 7’), wherein each pump housing (7, 7’) includes a moveable element (8, 8’) that separates a driving fluid chamber (respective driving fluid chambers formed within respective bellows 9, 9’ wherein the driving fluid is hydrogen, see paragraph [0008]) Regarding Claim 11:In Figure 1, Graff discloses an electrochemically actuated pump, wherein the at least one electrode fluidically coupled to the driving fluid chamber of the first pump housing faces directly into the driving fluid chamber (9) of the first pump housing (7) and the at least one electrode fluidically coupled to the driving fluid chamber (9’) of the second pump housing (7’) faces directly into the driving fluid chamber of the second pump housing (as stated in paragraph [0008] each electrochemical actuator 9, 9’ has electrodes arranged within, such that said electrodes would face directly into the driving fluid chambers within 9, 9’). Regarding Claim 12:In Figure 1, Graff discloses an electrochemically actuated pump, wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graff (DE 10136904, English translation appended)  in view of Matsuo et al. (herein Matsuo) (US PG Pub 2006/0068246)Graff substantially discloses all the claimed limitations but is silent regarding whether the electrochemical actuator (9, 9’) is an electrochemical hydrogen pump stack.However, in Figure 9 and paragraph [0055], Matsuo discloses a system utilizing an electrochemical hydrogen pump stack (540).Hence, based on Matsuo’s teachings, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have substituted Graff’s electrochemical hydrogen pump (9,9’) with an electrochemical hydrogen pump stack (of the type taught by Matsuo), since doing so would involve a simple substitution that would yield predictable results. Furthermore, the pumping volume could be improved by using an electrochemical hydrogen pump stack.   
Claims 14, 15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graff (DE 10136904, English translation appended) in view  Saalfrank (US 2,613,610)Regarding Claims 14, 17 and 18:In Figure 1, Graff discloses an electrochemically actuated pump, wherein each moveable element is a rigid plate (rigid plate 8, 8’), and each driving fluid chamber (9, 9’) includes a first expandable bellows (bellows of 9, 9’, see paragraph [0008]) secured between a first side of the rigid plate (8, 8’) and a first side of the pump housing (not shown but 9, 9’ would have to be secured to one side 7, 7’ in order to function properly).Graff fails to disclose that each pumping fluid chamber includes a second expandable bellows secured between a second side of the rigid plate and a second side of the pump housing (per claim 14) and the first and second expandable bellows of the first pump housing each have a cross-sectional area in a plane perpendicular to the axial direction, wherein the cross-sectional area inside the first expandable bellows of the first pump housing is less than the cross-sectional area inside the second expandable bellows of the first pump housing (per claim 18).However, in Figure 1, Saalfrank discloses a similar pump wherein the moveable element is a rigid plate (rigid plate 27), and the driving fluid chamber (chamber within bellows 26) includes a first expandable bellows (26) secured between a first side of the rigid plate (27) and a first side of the pump housing (34) and the pumping fluid chamber (24) includes a second expandable bellows (25) secured between a second side of the rigid plate (27) and a second side of the pump housing (35) and the first and second expandable bellows of the first pump housing each have a cross-sectional area in a plane perpendicular to the axial direction (as seen in Figure 1), wherein the cross-sectional area inside the first expandable bellows (26) of the first pump housing is less Further regarding claim 17: After said modification was made, the first and second expandable bellows (9, 9’ and second bellows added based on Saalfrank’s teachings) of the first pump housing define an axial direction of expansion and retraction (as evident from Graff’s Figure 1), and wherein the first and second expandable bellows of the second pump housing define an axial direction of expansion and retraction (the bellows would be on either side of each rigid plate (8, 8’) such that expansion and retraction of the bellows would occur axially).
Regarding Claim 15:Graff as modified by Saalfrank discloses an electrochemically actuated pump, wherein the first and second pump housings (7, 7’) are open to the atmosphere around the outer surfaces of the first and second expandable bellows (as seen in Graff’s Figure 1, the Regarding Claim 19:Graff as modified by Saalfrank, further comprising: a spring disposed concentric to the first expandable bellows (9) of the first pump housing (7) between the first side of the rigid plate and a first side of the pump housing, wherein the spring biases the first expandable bellows of the first pump housing to expand in the axial direction (as stated in paragraph [0008], the bellows 9, 9’ may have a spring disposed around the jacket forming the bellows).
Response to Arguments
Applicant’s arguments with respect to the elected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746